       Case 4:20-cv-00757 Document 1 Filed on 03/03/20 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ILSA PENA-BONHAM                         §
     Plaintiff,                          §
                                         §            CASE NO. 4:20-cv-00757
vs.                                      §
                                         §
UNITED STATES OF AMERICA,                §
    Defendant.                           §            JURY
                                         §

                                     COMPLAINT

        Ilsa Pena-Bonham (“Plaintiff”) files this Complaint against the United States

of America (“Defendant”). This is a civil action against Defendant, pursuant to 26

U.S.C. §7422, seeking a refund of taxes paid to the Internal Revenue Service for

the 2009 tax year.


                            JURISDICTION AND VENUE

        1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, § 1340 and

§ 1346. This case arises under Title 26 of the United States Code, which provides

for internal revenue, and is a civil action against Defendant for the recovery of an

internal-revenue tax which was erroneously collected in 2009.

        2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, § 1396

and § 1402 because Plaintiff resides in this district and this is a civil action against

Defendant.


                                             1
496671v.1 Z999/00968
       Case 4:20-cv-00757 Document 1 Filed on 03/03/20 in TXSD Page 2 of 4




                                        PARTIES

        3.       Ilsa Pena-Bonham is a citizen of the United States. She is a resident

of Harris County, Texas, residing at 810 Ivy Wall Dr., Houston, Texas, 77079.

The last four digits of her Social Security Number are 0632.

        4.       Defendant is the United States of America and may be served with

process under Fed. R. Civ. P. 4(i)(1)(A) and (B) by:

                 a.    delivering a copy of the summons and the complaint to Ryan

Kelley Goeb Patrick, United States Attorney for the Southern District of Texas, or

to an assistant United States attorney or clerical employee whom the United States

Attorney designates in a writing filed with the court clerk at 1000 Louisiana, Suite

2300, Houston, Texas 77002; or

                 b.    sending a copy of the summons and the complaint by registered

or certified mail to Civil-Process Clerk for the United States Attorney, at 1000

Louisiana, Suite 2300, Houston, Texas 77002; and

                 c.    sending a copy of the summons and the complaint by registered

or certified mail to William Barr, Attorney General of the United States, at 950

Pennsylvania Avenue, NW, Washington, D.C. 20530-0001.

                                          FACTS


        5.       In 2009, Plaintiff suffered a theft loss, certain bad debts, and various

adjustments to income and deductions related to her real estate business activities.

                                             2
496671v.1 Z999/00968
       Case 4:20-cv-00757 Document 1 Filed on 03/03/20 in TXSD Page 3 of 4




In 2013, she timely filed a claim for refund on Form 1040X at the Internal

Revenue Center at Austin, Texas. On March 5, 2018, the claim for refund was

improperly disallowed, thereby necessitating this lawsuit.

                                  CAUSE OF ACTION

        6.       Plaintiff incorporates paragraphs 1 through 5 as fully set forth herein.

        7.       Pursuant to 26 U.S.C. § 7422, a refund suit for the recovery of income

taxes can be commenced after a claim for refund has been filed. Under 26 U.S.C.

§ 6532, a suit seeking a refund pursuant to 26 U.S.C. § 7422 may be filed six

months after the claim for refund was filed and within two years of the date the

refund claim was denied.

        8.       Plaintiff has satisfied these elements. More than six months have

elapsed since Plaintiff filed her return claim. This suit is filed within two years of

the date the Internal Revenue Service disallowed the refund claim. Plaintiff is

entitled to recover $33,959, plus accrued interest, from Defendant.

        9.       All conditions precedent and any other requirements necessary for the

filing of this lawsuit have occurred.


                                        JURY DEMAND


        10.      Plaintiff hereby demands a jury on all issues triable to a jury.




                                              3
496671v.1 Z999/00968
       Case 4:20-cv-00757 Document 1 Filed on 03/03/20 in TXSD Page 4 of 4




                             PRAYER FOR RELIEF


        WHEREFORE, Plaintiff prays for judgment against the Defendant, United

States of America in the amount of $33,959, or such amount as allowed by law,

plus prejudgment and post judgment interest as allowed by law, costs of court, and

for such other and further relief to which Plaintiff may be entitled.

                               Respectfully submitted,


                               CRADY JEWETT McCULLEY & HOUREN LLP

                               By: /s/ Carlton D. Wilde, Jr.
                                    Carlton D. Wilde, Jr.
                                    State Bar No. 21458001
                                    cwilde@cjmhlaw.com
                                    2727 Allen Parkway, Suite 1700
                                    Houston, Texas 77019-2125
                                    Telephone: (713) 739-7007
                                    Facsimile: (713) 739-8403

                               ATTORNEY FOR PLAINTIFF,
                               ILSA PENA-BONHAM




                                           4
496671v.1 Z999/00968
